J-S42030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

NEIL ANDREW NEIDIG

                         Appellant                  No. 1067 MDA 2016


           Appeal from the Judgment of Sentence March 4, 2016
         In the Court of Common Pleas of Northumberland County
            Criminal Division at No(s): CP-49-CR-0000295-2012
                                        CP-49-CR-0000756-2011


BEFORE: OLSON, J., MOULTON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY MOULTON, J.:                       FILED OCTOBER 31, 2017

      Neil Andrew Neidig appeals from the March 4, 2016 judgment of

sentence entered in the Northampton County Court of Common Pleas

following this Court’s prior remand for resentencing pursuant to Alleyne v.

United States, 133 S.Ct. 2151 (2013). We affirm.

      This Court summarized the factual and procedural history of this

matter in our prior memorandum, which we adopt and incorporate herein.

See Commonwealth v. Neidig, No. 2135 MDA 2012, unpublished mem. at

2-3 (Pa.Super. filed Feb. 3, 2015); see also Trial Ct. Op., 12/4/14, at 1.

      Neidig’s original sentence, imposed on October 16, 2012, included

mandatory-minimum sentences for drug offenses occurring within a school

zone under section 6317 of the Crimes Code, 18 Pa.C.S. § 6317. On direct

appeal, this Court vacated Neidig’s judgment of sentence and remanded for
J-S42030-17



resentencing because the mandatory-minimum sentences were deemed

unconstitutional in Alleyne.1

       Following remand, on February 26, 2016, the trial court imposed an

aggregate sentence of 14½ to 29 years’ imprisonment. The trial court did

not impose any mandatory-minimum sentences, but it did impose a school-

zone enhancement, pursuant to the Sentencing Guidelines, to four of

Neidig’s convictions.

       On March 7, 2016, Neidig timely filed a post-sentence motion, which

the trial court granted in part and denied in part on March 26, 2016. The

trial court granted Neidig’s request for a recalculation of his credit for time

served but denied the motion in all other respects.       On June 23, 2016,

Neidig timely appealed to this Court.2

       Neidig presents one question for our review: “Did error occur where

Mr. Neidig received a sentence no less punitive than that which he had

received before, and included aggravation and school zone enhancement,



____________________________________________


       1In Alleyne, the United States Supreme Court held that “[a]ny fact
that, by law, increases the penalty for a crime is an ‘element’ that must be
submitted to the jury and found beyond a reasonable doubt.” 133 S.Ct. at
2155. The Pennsylvania Supreme Court has since held that section 6317 of
the Crimes Code is constitutionally invalid under Alleyne. See
Commonwealth v. Hopkins, 117 A.3d 247, 262-63 (Pa. 2015).

       On June 30, 2016, the trial court amended Neidig’s sentence to give
       2

him credit for time served prior to resentencing, consistent with the court’s
March 26, 2016 order.



                                           -2-
J-S42030-17



despite the fact that this case had been remanded by the Superior Court for

resentencing?” Neidig’s Br. at 26.

       Neidig’s    claim    regarding      the   application   of   the     school-zone

enhancement challenges the discretionary aspects of sentencing. An appeal

from the discretionary aspects of sentencing is not guaranteed as a matter

of right. Commonwealth v. Mastromarino, 2 A.3d 581, 585 (Pa.Super.

2010). Before addressing such a challenge, we must first determine:
           (1) whether the appeal is timely; (2) whether [the]
           [a]ppellant preserved his [or her] issue; (3) whether [the]
           [a]ppellant’s brief includes a concise statement of the
           reasons relied upon for allowance of appeal with respect to
           the discretionary aspects of sentence; and (4) whether the
           concise statement raises a substantial question that the
           sentence is appropriate under the [S]entencing [C]ode.

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa.Super. 2013) (quoting

Commonwealth v. Malovich, 903 A.2d 1247, 1250 (Pa.Super. 2006));

see Pa.R.A.P. 2119(f).

       Here, Neidig filed a timely notice of appeal and included in his brief a

concise statement of reasons for allowance of appeal under Rule 2119(f).

However, Neidig failed to raise the school-zone enhancement issue either at

the resentencing hearing or in his post-sentence motion.3                 Therefore, we

____________________________________________


       3In fact, at the hearing, Neidig’s counsel stated: “[T]he defense
recognizes the caselaw [sic] subsequent to the Alleyne case in Pennsylvania
says, yes, mandatory minimums are out.          We can use sentencing
enhancements.       Specifically school zone enhancements.”           N.T.,
2/26/16, at 64 (emphasis added). Defense counsel’s only argument with
regard to the school-zone enhancement was that the Commonwealth failed
(Footnote Continued Next Page)


                                           -3-
J-S42030-17



conclude that Neidig has waived his challenge to the trial court’s application

of the school-zone enhancement.           See Commonwealth v. Cartrette, 83

A.3d 1030, 1043 (Pa.Super. 2013) (en banc) (finding particular sentencing

claim waived because it was not included in appellant’s post-sentence

motion or raised at sentencing); Commonwealth v. Kittrell, 19 A.3d 532,

538 (Pa.Super. 2011) (“[I]ssues challenging the discretionary aspects of a

sentence must be raised in a post-sentence motion or by presenting the

claim to the trial court during the sentencing proceedings. Absent such

efforts, an objection to a discretionary aspect of a sentence is waived.”)

(quotation omitted).

      Because Neidig has waived his only claim on appeal, we affirm the

judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/31/2017



(Footnote Continued) _______________________

to prove Neidig’s age. Id. at 64-65. However, the defendant’s age is
irrelevant to the applicability of the school-zone enhancement in the
Pennsylvania Code. See 204 Pa. Code §§ 303.10(b), 303.9(c).



                                          -4-